Atkinson, J.
1. The caption of an act of the legislature was as follows: “An act to amend, consolidate,' and supersede the several acts incorporating the City of Rome in Floyd County and State of Georgia; to create a new charter and municipal government for said city; to extend and define the corporate limits thereof; and to declare the rights and powers of said corporation, and for other purposes.” Section 25 of the act (Acts 1909, p. 1255) declared in part: “Be it further enacted, that it shall not be lawful for the mayor or any member of said board of councilmen or any officer of said city to be interested either directly or indirectly in any contract with the City of Rome, or any subordinate agency thereof, having for its object the public improvement of the city or any part thereof, or the expenditure of its money. Any violation of this section, on conviction thereof, shall be punished as for a misdemeanor under the laws of this State.” Held, that the language of the caption does not indicate any purpose to make it a State offense for the mayor or any member of the council or any officer of the city *116to ■ be interested, either directly or indirectly, in any contract with the City of Rome, or any subordinate agency thereof.; and the provision to that effect just quoted is violative of art. 3, sec. 7, par. 8, of the constitution of this State (Civil Code, § 6437), which provides.: “No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.”
No. 720.
May 15, 1918.
■ Indictment for misdemeanor. Before Judge Nunnally. City court of Floyd county. September 14, 1917.
Max Meyerhardt and Maddox é Boyal, for plaintiff in error.
James F. Kelly, solicitor, Seaborn Wright, and W. H. Ennis, contra.
2. It was erroneous to overrule the demurrer to the indictment, raising the constitutional question dealt with in the preceding note.

Judgment reversed.


All the Justices concur, except Fish, G. J., absent.